Pek Cubiam.
An election was lield on February 9, 1922, to determine whether the county-site of Calhoun County should be moved from Morgan, which resulted favorably to removal of the county-site. The General Assembly, which convened in June of 1922, did not pass a bill removing the county-site. The legislature which convened in 1923 passed a bill (Ga. L. 1923, p. 217), removing the county-site from Morgan to Arlington. Held:
1. The constitution of this State, article 11, section 1, paragraph 4 (Civil Code of 1910, § 6597), provides that “No county-site shall be changed or removed, except by a two-thirds vote of the qualified, voters of the county, voting at an election held for that purpose, and a two-thirds vote of the General Assembly.” The legislature of 1923 had the constitutional power and authority to pass the act of 1923 removing the county-site of Calhoun County.
*907No. 3987.
October 2, 1924.
A. L. Miller, W. I. Geer, and P. Z. Geer, for plaintiffs. A. II. Davis and 8. G. Townsend, for persons at interest not parties of record.
B. W. Forison, for defendants.
2. The act of the legislature removing the county-site of Calhoun County was not void on the ground that it was violative of article 1, section 4, paragraph 1, of the constitution of Georgia (Civil Code of 1910, § 6391), providing that “Laws of a general nature shall have uniform operation throughout the State, and no special law shall be enacted in' any case for which provision has been made by an existing general law.”
3. Said act does not violate article 1, section 1, paragraph 23, of the constitution of this State (Civil Code, § 6379), which declares that “The legislative, judicial, and executive powers shall forever remain separate and distinct,” the determination of the state of facts recited in the preamble of said act being a legislative, rather than a judicial, function. Bachlott v. Buie, 158 Ga. 705 (124 S. E. 339).
4. The principles ruled in the foregoing headnotes dispose of the controlling questions in this case.
5. The judge did not err in refusing an injunction.

Judgment affirmed.


All the Justices concur, except Bussell, O. J., dissenting. .